Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.        This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 06/21/2022.

Status of Claims
3.        Claims 1-20 are pending in this application.
	Claims 1 and 9 are currently amended.
    	Claims 17-20 are newly added.

Response to Arguments
4.       The applicant asserts that the claimed invention should not be interpreted under 35 USC 112(f) however the Applicant has not amended the claim limitations to clearly recite structure/hardware elements.  Claim element “a processing unit”, recited in claim 1 clearly invoke 35 USC 112(f). Although the claim elements listed above have sufficient structure described in the specification there is not sufficient structure in the claim language to avoid invoking 35 USC 112(f). As such, the claim elements are still deemed to invoke 35 USC 112(f).  

5.         Regarding Applicant’s Argument (pages 6-9):
Applicant’s arguments [Remarks] and amendments filed 06/21/2022 with respect to claims 1-16, have been considered and are persuasive.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a processing unit” in claims 1, 7 and 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claim 1: ‘a processing unit configured: to receive three-dimensional (3D) image data…; to generate a two-dimensional (2D) image…; to render the 2D image to the display screen; to superimpose…; to receive…; and201002-2113S2BIO6223USNP1 to register…’ corresponds to Fig. 1 ‘system processor 24’ implemented ‘processing unit 26’.  “System processor 24 typically comprises a programmable processor, which uses software stored in a memory of processing unit 26 to operate apparatus 10.” (Page 10, lines 13-26).  Also see ‘system processor 24’ implemented ‘processing unit 26’ Fig. 3 flowchart showing the claimed receiving, generating, rendering, superimposing, receiving and registering (Page 15, line 3 – Page 16, line 18).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Statement of Reasons for Allowance
8.         Claims 1-20 are allowed.

9.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“(i) to receive three-dimensional (3D) image data with respect to at least the part of the body of the patient in a second frame of reference; (ii) to generate a two-dimensional (2D) image of the surface of the part of the body of the patient based on the 3D image data; (iii) | to render the 2D image to the display screen; (iv) to superimpose onto the displayed 2D image a plurality of icons indicating locations of respective landmarks on the surface of the part of the body; (v) to receive the position coordinates acquired by the position-tracking system, after the 2D image is displayed on the screen and the plurality of icons are superimposed onto the displayed 2D image, while the registration tool contacts the locations on the surface of the part of the body of the patient corresponding to the icons on the display; and (vi) to register the first and second frames of reference by comparing the position coordinates to the corresponding locations in the three- dimensional image data.” along with all the other limitations as required by independent claim 1.

Regarding Claim 9:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“(i) acquiring position coordinates of a position sensor in a registration tool in a first frame of reference defined by a position-tracking system in a vicinity of a part of a body of a patient as the registration tool is brought into contact with a surface of the part of the body; (ii) receiving three-dimensional (3D) image data with respect to at least the part of the body of the patient in a second frame of reference; (iii) | generating a two-dimensional (2D) image of the surface of the part of the body of the patient based on the 3D image data; (iv) rendering the 2D image to a display screen; (v) superimposing onto the displayed 2D image a plurality of icons indicating locations of respective landmarks on the surface of the part of the body; (vi) after superimposing a plurality of icons onto the displayed 2D image, receiving the position coordinates acquired by the position-tracking system while the registration tool contacts the locations on the surface of the part of the body of the patient corresponding to the icons on the display; and (vii) registering the first and second frames of reference by comparing the position coordinates to the corresponding locations in the three-dimensional image data.” along with all the other limitations as required by independent claim 9.

Regarding Claim 17:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“(i) receiving three-dimensional (3D) image data with respect to at least the part of the body of the patient in a second frame of reference; (ii) generating a two-dimensional (2D) image of the surface of the part of the body of the patient based on the 3D image data; (iii) rendering the 2D image to a display screen; (iv) superimposing onto the displayed 2D image a plurality of icons indicating locations of respective landmarks on the surface of the part of the body; (v) after superimposing a plurality of icons onto the displayed 2D image, receiving a plurality of position coordinates corresponding the plurality of icons, the plurality of position coordinate acquired by a position-tracking system while a registration tool contacts a plurality of locations on the surface of the part of the body of the patient corresponding to the plurality icons; and (vi) registering the first and second frames of reference by comparing the position coordinates to the corresponding locations in the three-dimensional image data.” along with all the other limitations as required by independent claim 17.

10.       It follows that claims 2-8, 10-16, and 18-20 are then inherently allowable for depending on an allowable base claim.
11.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

12.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677